Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 27, 2020

                                       No. 04-20-00005-CR

                                      Raymond Corey SOTO,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR6115
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On April 24, 2020, appellant filed a motion requesting access to the appellate
record. See Kelly v. State, 436 S.W.3d 313. 320-21 (Tex. Crim. App. 2014). Appellant’s motion
to access the record is GRANTED. It is ORDERED that the district clerk of Bexar County shall
prepare and send a full and complete duplicate copy of the clerk’s record and the reporter’s
record for cause number 2017CR6115 to appellant at: Raymond Soto, SID No. 984576, Bexar
County Adult Detention Center, 200 N. Comal Street, San Antonio, Texas 78207. It is
FURTHER ORDERED that the district clerk file written notice in this court no later than ten
days from the date of this order confirming the date the record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court